Exhibit (10)(i)(1.1)

 

LETTER AMENDMENT AND WAIVER NO.  1

 

Dated as of May 17, 2000

To the banks, financial institutions and other

institutional lenders (collectively, the “Lenders”)

parties to the Credit Agreement referred to

below and Bank of America, N.A., as

syndication agent, Credit Suisse First Boston

(“CSFB”) and The Bank of New York (“BNY”),

as co-documentation agents, PNC Bank, N.A.,

collectively with CSFB and BNY, as co-arrangers,

and Citicorp USA, Inc., as administrative agent

(the “Administrative Agent”) for the Lenders

under the Credit Agreement

 

Ladies and Gentlemen:

 

We refer to (i) the Amendment and Restatement of the Credit Agreement dated as
of January 12, 2000 (the “Credit Agreement”) among the undersigned and you, (ii)
the Shared Collateral Security Agreement dated November 9, 1999 (the “Shared
Collateral Security Agreement”) from the undersigned to Wilmington Trust Company
and John M. Beeson, as Collateral Trustees, and (iii) the Non-Shared Collateral
Security Agreement dated November 9, 1999 (the “Non-Shared Collateral Security
Agreement”, and together with the Shared Collateral Security Agreement, the
“Collateral Documents”) from the Grantors under and as defined therein to the
Administrative Agent.  Capitalized terms not otherwise defined in this Letter
Amendment and Waiver have the same meanings as specified in the Credit Agreement
or Collateral Documents, as the case may be.

 

We intend to restructure Broadwing Inc. (“Broadwing Inc.”) and certain of its
Subsidiaries by merger or transfer of Equity Interests between Loan Parties as
follows: (a) (i) Cincinnati Bell Long Distance Inc. (“CBLD”) will be merged into
Broadwing Telecommunications Inc. (formerly known as Eclipse Telecommunications,
Inc.)(“Broadwing Telecommunications”) with Broadwing Telecommunications as the
surviving entity, and (ii) all of the Equity Interests in CTI Long Lines Inc.
(“CTI”) held by CBLD will be contributed or otherwise transferred to Broadwing
Telecommunications (the transactions described in clauses (a)(i) and (a)(ii)
together, the “CBLD Merger”); (b) (i) all of the Equity Interests in
EnterpriseWise IT Consulting LLC (“EnterpriseWise”) held by Broadwing Inc. will
be contributed or otherwise transferred to Cincinnati Bell Network Solutions
Inc. (“Network Solutions” and, together with CBLD, CTI, and EnterpriseWise, the
“Transferred Subsidiaries”), (ii) EnterpriseWise will be merged into Network
Solutions with the surviving entity to be renamed Broadwing IT Consulting Inc.
(“IT Consulting”), and (iii) all of the Equity Interests in IT Consulting will
be contributed or otherwise transferred to Broadwing Communications Services
Inc. (“BCSI”) from Broadwing Inc. (the transactions described in clauses (b)(i)
through

 

--------------------------------------------------------------------------------


 

(b)(iii), the “EnterpriseWise Transfer”); and (c) Network Evolutions,
Incorporated (“Evolutions”) will be merged into IT Consulting (the “Evolutions
Merger” and, together with the CBLD Merger and the EnterpriseWise Transfer, the
“Restructuring”).  We also intend to repay certain existing indebtedness
incurred pursuant to two Letter Agreements each dated January 7, 2000 with
Merrill Lynch, Pierce, Fenner & Smith (the “Merrill Lynch Debt”) in an amount
not to exceed $150,000,000 (the “Repayment”).  Further, we intend to repurchase
outstanding shares of Broadwing Inc. common stock in the open market with
proceeds from contributions to employee stock option plans in an aggregate
amount not to exceed $50,000,000 (the “Stock Repurchase”).

 

SECTION 1.  Amendment, Consent and Waiver.  We hereby request that you consent
to the Restructuring, the Repayment and the Stock Repurchase, amend and
otherwise modify the Credit Agreement and the Collateral Documents as
hereinafter set forth, and waive any Defaults and Events of Default under
Sections 5.01(i), 5.01(j)(II), 5.02(d), 5.02(e), 5.02(g), 5.02(j) and 7.01(c)
that would result from the Restructuring, the Repayment and/or the Stock
Repurchase.

 

SECTION 2.  Amendments to Certain Provisions of the Credit Agreement Effective
on the Amendment Effective Date.  The Credit Agreement is, upon the occurrence
of the Amendment Effective Date, hereby amended as follows:

 

(i)            Section 5.02(e)(viii) is amended by deleting the final proviso
therein in its entirety and substituting therefor the following:

 

“provided that, the Borrowers shall, on the date of receipt by any Loan Party or
any of its Subsidiaries of the Net Cash Proceeds from any such sale, lease,
transfer, or other disposition pursuant to this subclause (viii), prepay the
Advances pursuant to, and in the amount and order of priority set forth in,
Section 2.06(b)(ii), as specified therein unless such Net Cash Proceeds are
reinvested in the business of the Borrowers and their Subsidiaries with
reasonable promptness and, in any event, not later than 12 months from the date
of receipt.  The failure of the Borrowers to prepay the Advances with such Net
Cash Proceeds on the date of receipt of such proceeds shall constitute a
representation by the Borrowers as of such date that the Net Cash Proceeds from
such sale, lease, transfer or other disposition will be reinvested in the
business of the Borrowers and their Subsidiaries with reasonable promptness and,
in any event, not later than 12 months from the date of receipt of such
proceeds.  The quarterly compliance certificate of the Chief Financial Officer
of Broadwing Inc. delivered pursuant to Section 5.03(c) shall contain a
certification by such officer that all such Net Cash Proceeds received during
such fiscal quarter from each asset sale pursuant to this subclause (viii) will
be so reinvested within such time period.  A Responsible Officer of Broadwing
Inc. shall notify the Administrative Agent in writing on the date of receipt of
such Net Cash Proceeds in the event that such Net Cash Proceeds will not be so
reinvested within such 12 month period and such Net Cash Proceeds shall be
applied within 3 Business Days following receipt of such Net Cash Proceeds to
prepay the Advances outstanding at such time pursuant to, and in the amount and
order of priority set forth in Section 2.06(b)(ii).”

 

2

--------------------------------------------------------------------------------


 

SECTION 3.  Waivers of and Consents under Certain Provisions of the Credit
Agreement Effective on the Amendment Effective Date.  (a)  Each of the Lenders
and the Agents hereby consents to the Repayment and waives, upon the occurrence
of the Amendment Effective Date, and solely in connection with the Repayment,
any and all Defaults and Events of Default under Sections 5.02(j) and 7.01(c)
that would result from the Repayment; provided (i) the amount so repaid does not
exceed $150,000,000, (ii) the Repayment occurs on or before July 1, 2002 and
(iii) no Default or Event of Default shall have occurred and be continuing on
the date of such Repayment.

 

(b)           Each of the Lenders and the Agents hereby consents to the Stock
Repurchase and waives, upon the occurrence of the Amendment Effective Date, and
solely in connection with the Stock Repurchase, any and all Defaults and Events
of Default under Sections 5.02(g) and 7.01(c) that would result from the Stock
Repurchase; provided (i) the amount so paid does not exceed $50,000,000, (ii)
100% of such capital stock repurchases of Broadwing Inc. are funded with
proceeds received from employee contributions to stock option plans of Broadwing
Inc. and (iii) no Default or Event of Default shall have occurred and be
continuing on the date of such Stock Repurchase.

 

SECTION 4.  Amendments to Certain Provisions of the Collateral Documents
Effective on the Collateral Document Amendment Effective Date.  (a) The
Collateral Documents are, upon the occurrence of the Collateral Document
Amendment Effective Date, hereby amended as follows:

 

(i)            The Shared Collateral Security Agreement is amended by
substituting Schedule I attached hereto for Schedule I to the Shared Collateral
Security Agreement.

 

(ii)           The Non-Shared Collateral Security Agreement is amended by
substituting Schedule II attached hereto for Schedule II to the Non-Shared
Collateral Security Agreement.

 

SECTION 5.  Waivers of and Consents under Certain Provisions of the Credit
Agreement Effective on the EnterpriseWise Waiver Effective Date.

 

(a)           Any and all Defaults and Events of Default under Sections 5.01(i),
5.01(j)(II), 5.02(d), 5.02(e) and 7.01(c) of the Credit Agreement that would
result from the consummation of the EnterpriseWise Transfer are, upon the
occurrence of the EnterpriseWise Waiver Effective Date, hereby waived by the
Lenders.

 

(b)           Each of the Lenders and the Agents hereby consents, upon the
occurrence of the EnterpriseWise Waiver Effective Date, and solely in connection
with the consummation of the EnterpriseWise Transfer, to release all liens and
security interests of Broadwing Inc. in the Equity Interests in EnterpriseWise
and Network Solutions held by Broadwing Inc. comprising part of the Collateral
under the Shared Collateral Security Agreement (collectively, the
“EnterpriseWise Transferred Collateral”) in accordance with Section 8.01(a) of
the Collateral Trust Agreement.

 

3

--------------------------------------------------------------------------------


 

(c)           Each of the Lenders and the Agents hereby consents, upon the
occurrence of the EnterpriseWise Waiver Effective Date, and solely in connection
with the consummation of the EnterpriseWise Transfer, to release and discharge
each of EnterpriseWise and Network Solutions from its guarantee of the
Guaranteed Obligations under and as defined in the CBI Subsidiary Guaranty.

 

SECTION 6.  Waivers of and Consents under Certain Provisions of the Credit
Agreement Effective on the CBLD Waiver Effective Date.

 

(a)           Any and all Defaults and Events of Default under Sections 5.01(i),
5.01(j)(II), 5.02(d), 5.02(e) and 7.01(c) of the Credit Agreement that would
result from the consummation of the CBLD Merger are, upon the occurrence of the
CBLD Waiver Effective Date, hereby waived by the Lenders.

 

(b)           Each of the Lenders and the Agents hereby consents, upon the
occurrence of the CBLD Waiver Effective Date, and solely in connection with the
consummation of the CBLD Merger, to release all liens and security interests of
Broadwing Inc. in the Equity Interests in CBLD and CTI held by Broadwing Inc.
comprising part of the Collateral under the Shared Collateral Security Agreement
(collectively, the “CBLD Transferred Collateral”) in accordance with Section
8.01(a) of the Collateral Trust Agreement.

 

(c)           Each of the Lenders and the Agents hereby consents, upon the
occurrence of the CBLD Waiver Effective Date, and solely in connection with the
consummation of the CBLD Merger, to release and discharge each of CBLD and CTI
from its guarantee of the Guaranteed Obligations under and as defined in the CBI
Subsidiary Guaranty.

 

SECTION 7.  Conditions Precedent to Effectiveness of this Letter Amendment and
Waiver.  (a)  Sections 2 and 3 of this Letter Amendment and Waiver shall become
effective as of the date first above written (the “Amendment Effective Date”),
when and only when, each of the following conditions precedent shall have been
satisfied:

 

(i)            The Administrative Agent shall have received counterparts of (i)
this Letter Amendment and Waiver executed by the undersigned and the Required
Lenders or, as to any of the Lenders, advice satisfactory to the Administrative
Agent that such Lender has executed this Letter Amendment and Waiver, and (ii)
the Consent attached hereto executed by each of the Subsidiary Guarantors.

 

(ii)           The representations and warranties set forth in each of the Loan
Documents shall be correct in all material respects on and as of the Amendment
Effective Date, before and after giving effect to this Letter Amendment and
Waiver, as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to a specific date other
than the Amendment Effective Date, in which case as of such specific date).

 

(iii)          No event shall have occurred and be continuing, or shall result
from the effectiveness of this Letter Amendment and Waiver that constitutes a
Default other than the Defaults and Events of Default expressly waived (subject
to clause (b) hereof) under Sections 3 and 5.

 

4

--------------------------------------------------------------------------------


 

(iv)          All of the accrued fees and expenses of the Administrative Agent
and the Lenders, including the accrued fees and expenses of counsel for the
Administrative Agent) shall have been paid in full.

 

(b)  Section 5 of this Letter Amendment and Waiver shall become effective as of
the date first above written (the “EnterpriseWise Waiver Effective Date”), when
and only when, each of the following conditions precedent shall have been
satisfied:

 

(i)            Each of the conditions precedent set forth in clause (a) of this
Section 7 shall have been satisfied in full or waived.

 

(ii)           The EnterpriseWise Transfer shall have been consummated on terms
reasonably satisfactory to the Administrative Agent and the Required Lenders.

 

(iii)          All governmental and third party consents, approvals and
authorizations of, notices and filings to or with, and other actions by, any
other Person necessary in connection with any aspect of the EnterpriseWise
Transfer shall have been obtained (without the imposition of any conditions that
are not reasonably acceptable to the Lenders) and shall remain in full force and
effect; all applicable waiting periods shall have expired without any action
being taken by any competent authority; and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon any aspect of the EnterpriseWise
Transfer.

 

(iv)          The Collateral Trustee shall have received from Broadwing Inc. a
Notice of Partial Release (as defined in the Collateral Trust Agreement) at
least 10 Business Days prior to the release of the EnterpriseWise Transferred
Collateral requesting the partial release of the such Collateral from the Shared
Collateral Security Agreement in accordance with Section 8.01(a) of the
Collateral Trust Agreement.

 

(v)           The Administrative Agent shall have received on or before the
EnterpriseWise Waiver Effective Date the following, each dated such date (unless
otherwise specified), in form and substance reasonably satisfactory to the
Lenders:

 

(1)           Certified copies of (A) the resolutions of the board of directors
of each Loan Party that is a party to any aspect of the EnterpriseWise Transfer
approving the EnterpriseWise Transfer and the other transactions contemplated
thereby and hereby involving or affecting such Loan Party, and (B) all documents
evidencing necessary governmental authorizations, or other necessary consents,
approvals, authorizations, notices, filings or actions, with respect to the
EnterpriseWise Transfer or any of the other transactions contemplated by any of
the foregoing, involving or affecting such Loan Party.

 

(2)           A certificate of a Responsible Officer of the Borrowers, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that immediately before and after giving pro forma effect to the EnterpriseWise
Transfer and the other transactions contemplated thereby, no Default or Event of
Default shall have occurred and be continuing.

 

5

--------------------------------------------------------------------------------


 

(3)           A guaranty supplement, in substantially the form of Exhibit A to
the IXC Subsidiaries Guaranty, duly executed by IT Consulting.

 

(4)           A security agreement supplement, in substantially the form of
Exhibit A to the Non-Shared Collateral Security Agreement, duly executed by IT
Consulting.

 

(5)           Certificates representing all of the outstanding Equity Interests
in IT Consulting, reflecting the ownership of IT Consulting by BCSI, accompanied
by undated stock powers duly executed in blank, and instruments evidencing the
Pledged Debt, if any, held by (i) IT Consulting and (ii) Broadwing Inc. with
respect to Pledged Debt of EnterpriseWise and Networks Solutions assumed by IT
Consulting, in each case, duly endorsed in blank.

 

(6)           Proper financing statements and amendments to existing financing
statements (Forms UCC-1 and UCC-3 or comparable forms) under the Uniform
Commercial Code of all jurisdictions that may be necessary or that the
Administrative Agent may reasonably deem desirable in order to perfect and
protect the liens and security interests created or purported to be created
under the Collateral Documents, covering such Pledged Shares and Pledged Debt,
in each case completed in a manner satisfactory to the Administrative Agent.

 

(7)           evidence that all of the other actions that may be necessary or
that the Administrative Agent may reasonably deem desirable in order to perfect
and protect the liens and security interests created under the Collateral
Documents have been taken or will be taken in accordance with the terms of the
Loan Documents.

 

(8)           A favorable opinion of Frost & Jacobs, counsel for the Loan
Parties, in form and substance satisfactory to the Lenders.

 

(vi)          The representations and warranties set forth in each of the Loan
Documents shall be correct in all material respects on and as of the date first
above written and the EnterpriseWise Waiver Effective Date, before and after
giving effect to this Letter Amendment and Waiver and the EnterpriseWise
Transfer, as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to a specific date other
than the EnterpriseWise Waiver Effective Date, in which case as of such specific
date).

 

(c)           Section 6 of this Letter Amendment and Waiver shall become
effective as of the date first above written (the “CBLD Waiver Effective Date”),
when and only when, each of the following conditions precedent shall have been
satisfied:

 

(i)            Each of the conditions precedent set forth in clause (a) of this
Section 7 shall have been satisfied in full or waived.

 

(ii)           The CBLD Merger shall have been consummated on terms reasonably
satisfactory to the Administrative Agent and the Required Lenders.

 

6

--------------------------------------------------------------------------------


 

(iii)          All governmental and third party consents, approvals and
authorizations of, notices and filings to or with, and other actions by, any
other Person necessary in connection with any aspect of the CBLD Merger shall
have been obtained (without the imposition of any conditions that are not
reasonably acceptable to the Lenders) and shall remain in full force and effect;
all applicable waiting periods shall have expired without any action being taken
by any competent authority; and no law or regulation shall be applicable in the
reasonable judgment of the Lenders that restrains, prevents or imposes
materially adverse conditions upon any aspect of the CBLD Merger.

 

(iv)          The Collateral Trustee shall have received from Broadwing Inc. a
Notice of Partial Release (as defined in the Collateral Trust Agreement) at
least 10 Business Days prior to the release of the CBLD Transferred Collateral
requesting the partial release of such Collateral from the Shared Collateral
Security Agreement in accordance with Section 8.01(a) of the Collateral Trust
Agreement.

 

(v)           The Administrative Agent shall have received on or before the CBLD
Waiver Effective Date the following, each dated such date (unless otherwise
specified), in form and substance reasonably satisfactory to the Lenders:

 

(1)           Certified copies of (A) the resolutions of the board of directors
of each Loan Party that is a party to any aspect of the CBLD Merger approving
the CBLD Merger and the other transactions contemplated thereby and hereby
involving or affecting such Loan Party, and (B) all documents evidencing
necessary governmental authorizations, or other necessary consents, approvals,
authorizations, notices, filings or actions, with respect to the CBLD Merger or
any of the other transactions contemplated by any of the foregoing, involving or
affecting such Loan Party.

 

(2)           A certificate of a Responsible Officer of the Borrowers, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that immediately before and after giving pro forma effect to the CBLD Merger and
the other transactions contemplated thereby, no Default or Event of Default
shall have occurred and be continuing.

 

(3)           Certificates representing all of the outstanding Equity Interests
in CTI, reflecting the ownership of CTI  by Broadwing Telecommunications,
accompanied by undated stock powers duly executed in blank, and instruments
evidencing the Pledged Debt, if any, held by (i) CTI and (ii) Broadwing
Telecommunications with respect to Pledged Debt of CBLD assumed by Broadwing
Telecommunications, in each case, duly endorsed in blank.

 

(4)           Proper amendments to existing financing statements (Form UCC-3 or
a comparable form) under the Uniform Commercial Code of all jurisdictions that
may be necessary or that the Administrative Agent may reasonably deem desirable
in order to perfect and protect the liens and security interests created or
purported to be created under the Collateral Documents, covering such Pledged

 

7

--------------------------------------------------------------------------------


 

Shares and Pledged Debt, in each case completed in a manner satisfactory to the
Administrative Agent.

 

(5)           evidence that all of the other actions that may be necessary or
that the Administrative Agent may reasonably deem desirable in order to perfect
and protect the liens and security interests created under the Collateral
Documents have been taken or will be taken in accordance with the terms of the
Loan Documents.

 

(6)           A favorable opinion of Frost & Jacobs, counsel for the Loan
Parties, in form and substance satisfactory to the Lenders.

 

(vi)          The representations and warranties set forth in each of the Loan
Documents shall be correct in all material respects on and as of the date first
above written and the CBLD Waiver Effective Date, before and after giving effect
to this Letter Amendment and Waiver and the CBLD Merger, as though made on and
as of such date (except for any such representation and warranty that, by its
terms, refers to a specific date other than the CBLD Waiver Effective Date, in
which case as of such specific date).

 

(d)           Section 4 of this Letter Amendment and Waiver shall become
effective as of the date first above written (the “Collateral Document Amendment
Effective Date”), when and only when, each of the following conditions precedent
shall have been satisfied:

 

(i)            Each of the conditions precedent set forth in clause (a) of this
Section 7 shall have been satisfied in full or waived.

 

(ii)                 The Evolutions Merger shall have been consummated.

 

(iii)                The CBLD Waiver Effective Date shall have occurred.

 

(e)           No event shall have occurred and be continuing, or shall result
from the effectiveness of this Letter Amendment and Waiver or the Restructuring,
the Repayment or the Stock Repurchase, that constitutes a Default other than the
Defaults and Events of Default expressly waived under Sections 3, 5, and 6.

 

The effectiveness of this Letter Amendment and Waiver is further conditioned
upon the accuracy of all of the factual matters described herein.  This Letter
Amendment and Waiver is subject to the provisions of Section 9.01 of the Credit
Agreement.

 

SECTION 8.  Reference to and Effect on the Loan Documents.  (a) On and after the
effectiveness of this Letter Amendment and Waiver, (i) each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Letter Amendment
and Waiver, (ii)  each reference in the Shared Collateral Security Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Shared Collateral Security Agreement, and each reference in the other Loan
Documents to “the Shared

 

8

--------------------------------------------------------------------------------


 

Collateral Security Agreement”, “thereunder”, “thereof” or words of like import
referring to the Shared Collateral Security Agreement, shall mean and be a
reference to the Shared Collateral Security Agreement, as amended by this Letter
Amendment and Waiver, and (iii) each reference in the Non-Shared Collateral
Security Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Non-Shared Collateral Security Agreement, and each
reference in the other Loan Documents to “the Non-Shared Collateral Security
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Non-Shared Collateral Security Agreement, shall mean and be a reference to the
Non-Shared Collateral Security Agreement, as amended by this Letter Amendment
and Waiver.

 

(b)  The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Letter Amendment and Waiver, are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Letter Amendment and Waiver.  The
execution, delivery and effectiveness of this Letter Amendment and Waiver shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

SECTION 9.  Costs and Expenses.  Each of the Borrowers hereby severally agrees
to pay, upon demand, all of the reasonable costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Letter Amendment and Waiver and all of the instruments, agreements and
other documents delivered or to be delivered in connection herewith, all in
accordance with the terms of Section 9.04 of the Credit Agreement.

 

SECTION 10.  Execution in Counterparts.  This Letter Amendment and Waiver may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Letter Amendment and Waiver by telecopier shall be effective as delivery of a
manually executed counterpart of this Letter Amendment and Waiver.

 

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment
and Waiver to Townsend Weekes, Director, Salomon Smith Barney Inc., 390
Greenwich Street, New York, New York 10013.

 

9

--------------------------------------------------------------------------------


 

This Letter Amendment and Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

 

 

 

Very truly yours,

 

 

 

BROADWING INC. (f/k/a  CINCINNATI BELL INC.)

 

 

 

By

 

 

Title:

 

 

 

BROADWING  COMMUNICATIONS

 

SERVICES INC. (f/k/a IXC

 

COMMUNICATIONS SERVICES, INC.)

 

 

 

 

 

By

 

 

Title:

 

 

Agreed as of the date first above written:

 

 

 

CITICORP USA, INC.,

 

as Administrative Agent and as Lender

 

 

 

By

 

 

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent and as Lender

 

 

 

By

 

 

 

 

Title:

 

 

 

 

Lenders:

 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

 

By

 

 

Title:

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

By

 

 

Title:

 

10

--------------------------------------------------------------------------------


 

 

PNC BANK, N.A.

 

 

 

 

 

By

 

 

Title:

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

By

 

 

Title:

 

 

 

ARCHIMEDES FUNDING, L.L.C.

 

By: ING Capital Advisors LLC, as Collateral Manager

 

 

 

 

 

By:

 

 

Title:

 

 

 

ARCHIMEDES FUNDING II, LTD.

 

By: ING Capital Advisors LLC, as Collateral Manager

 

 

 

 

 

By:

 

 

Title:

 

 

 

ARCHIMEDES FUNDING III, LTD.

 

By: ING Capital Advisors LLC, as Collateral Manager

 

 

 

 

 

By

 

 

Title:

 

 

 

ATHENA CDO, LIMITED

 

By: Pacific Investment Management Company, as
its Investment Advisor

 

 

 

 

 

By

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

 

BANK AUSTRIA CREDITANSTALT
CORPORATE FINANCE, INC.

 

 

 

 

 

By

 

 

Title:

 

 

 

BANK OF CHINA, NEW YORK

 

 

 

 

 

By

 

 

Title:

 

 

 

BANK OF TOKYO-MITSUBISHI, LTD.

 

 

 

 

 

By

 

 

Title:

 

 

 

BAYERISCHE HYPO-UND VEREINSBANK AG,
NEW YORK BRANCH

 

 

 

 

 

By

 

 

Title:

 

 

 

By

 

 

Title:

 

 

 

CAPTIVA IV FINANCE LTD., as advised by
Pacific Investment Management Company

 

 

 

 

 

By

 

 

Title:

 

 

 

CAPTIVA III FINANCE LTD., as advised by
Pacific Investment Management Company

 

 

 

 

 

By

 

 

Title:

 

12

--------------------------------------------------------------------------------


 

 

CARLYLE HIGH YIELD PARTNER II, LTD.

 

 

 

 

 

By

 

 

Title:

 

 

 

CATALINA CDO LTD.

 

By: Pacific Investment Management Company, as
its Investment Adviser

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.

 

New York Branch

 

 

 

 

 

By

 

 

Title:

 

 

 

CHINATRUST COMMERCIAL BANK, LTD.

 

New York Branch

 

 

 

 

 

By

 

 

Title:

 

 

 

COMMERCEBANK

 

 

 

 

 

By

 

 

Title:

 

 

 

Citibank International plc as Global Investment
Manager and Group Funding Manager for and on
behalf of Five Finance Corporation

 

 

 

 

 

By

 

 

Title:

 

13

--------------------------------------------------------------------------------


 

 

CYPRESSTREE INVESTMENT MANAGEMENT
COMPANY, INC.

 

As: Attorney-in-Fact and on behalf of First
Allmerica Financial Life Insurance Company as
Portfolio Manager

 

 

 

 

 

By

 

 

Title:

 

 

 

CYPRESSTREE INSTITUTIONAL FUND LLC

 

By: CypressTree Investment Management
Company, Inc., its Managing Member

 

 

 

 

 

By

 

 

Title:

 

 

 

CYPRESSTREE INVESTMENT FUND LLC

 

By: CypressTree Investment Management
Company, Inc., its Managing Member

 

 

 

 

 

By

 

 

Title:

 

 

 

CYPRESSTREE INVESTMENT PARTNERS I, LTD.

 

By: CypressTree Investment Management
Company, Inc., as Portfolio Manager

 

 

 

 

 

By

 

 

Title:

 

 

 

CYPRESSTREE INVESTMENT PARTNERS II, LTD.

 

By: CypressTree Investment Management
Company, Inc., as Portfolio Manager

 

 

 

 

 

By

 

 

Title:

 

14

--------------------------------------------------------------------------------


 

 

DELANO COMPANY

 

By: Pacific Investment Management Company, as
its Investment Advisor

 

 

 

 

 

By

 

 

Title:

 

 

 

DEUTSCHE BANK AG, NEW YORK AND/OR
CAYMAN ISLAND BRANCHES

 

 

 

 

 

By

 

 

Title:

 

 

 

ELF FUNDING TRUST I

 

 

 

 

 

By

 

 

Title:

 

 

 

ELT LTD.

 

 

 

 

 

By

 

 

Title:

 

 

 

ERSTE BANK

 

 

 

 

 

By

 

 

Title:

 

 

 

EXCEL BANK

 

 

 

By

 

 

Title:

 

 

 

EXPORT DEVELOPMENT CORPORATION

 

 

 

 

 

By

 

 

Title:

 

15

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

By

 

 

Title:

 

 

 

FIRST DOMINION FUNDING I

 

 

 

 

 

By

 

 

Title:

 

 

 

FIRST DOMINION FUNDING II

 

 

 

 

 

By

 

 

Title:

 

 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

By

 

 

Title:

 

 

 

FIRST UNION NATIONAL BANK

 

 

 

 

 

By

 

 

Title:

 

 

 

FIRSTAR BANK N.A.

 

 

 

 

 

By

 

 

Title:

 

 

 

FIRSTRUST BANK

 

 

 

 

 

By

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK

 

 

 

 

 

By

 

 

Title:

 

 

 

FRANKLIN FLOATING RATE TRUST

 

 

 

 

 

By

 

 

Title:

 

 

 

FUJI BANK LIMITED

 

 

 

 

 

By

 

 

Title:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By

 

 

Title:

 

 

 

GLENEAGLES TRADING LLC

 

 

 

 

 

By

 

 

Title:

 

 

 

HARCH CLO I, LTD.

 

 

 

 

 

By

 

 

Title:

 

 

 

ING SWISS LIFE US RAINBOW LIMITED

 

By:  ING Capital Advisors LLC, as Investment Advisor

 

 

 

 

 

By

 

 

Title:

 

17

--------------------------------------------------------------------------------


 

 

INDOSUEZ CAPITAL FUNDING IIA, LTD.

 

By:  Indosuez Capital as Portfolio Advisor

 

 

 

 

 

By

 

 

Title:

 

 

 

INDOSUEZ CAPITAL FUNDING IV, L.P.

 

By:  Indosuez Capital as Portfolio Advisor

 

 

 

 

 

By

 

 

Title:

 

 

 

KEMPER FLOATING RATE FUND

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

KEY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By

 

 

Title:

 

 

 

KZH CYPRESSTREE-1 LLC

 

 

 

 

 

By

 

 

Title:

 

 

 

KZH ING-1 LLC

 

 

 

 

 

By

 

 

Title:

 

18

--------------------------------------------------------------------------------


 

 

KZH ING-2 LLC

 

 

 

 

 

By

 

 

Title:

 

 

 

KZH ING-3 LLC

 

 

 

 

 

By

 

 

Title:

 

 

 

KZH LANGDALE LLC

 

 

 

 

 

By

 

 

Title:

 

 

 

KZH CNC LLC

 

 

 

 

 

By

 

 

Title:

 

 

 

KZH SHOSHONE LLC

 

 

 

 

 

By

 

 

Title:

 

 

 

KZH STERLING LLC

 

 

 

 

 

By

 

 

Title:

 

 

 

IBM CREDIT CORPORATION

 

 

 

 

 

By

 

 

Title:

 

19

--------------------------------------------------------------------------------


 

 

MERITA BANK PLC, NEW YORK BRANCH

 

 

 

 

 

By

 

 

Title:

 

 

 

MERRILL LYNCH GLOBAL INVESTMENT
SERIES:  BANK LOAN INCOME PORTFOLIO

 

 

 

 

 

By

 

 

Title:

 

 

 

MERRILL LYNCH GLOBAL INVESTMENT
SERIES: INCOME STRATEGIES PORTFOLIO

 

By: Merrill Lynch Asset Management, L.P., as
Investment Advisor

 

 

 

 

 

By:

 

 

Title:

 

 

 

MERRILL LYNCH SENIOR FLOATING RATE FUND, INC.

 

 

 

 

 

By

 

 

Title:

 

 

 

ML CLO XII PILGRIM AMERICA (CAYMAN) LTD.

 

By:  Pilgrim Investments, Inc., as its Investment Manager

 

 

 

 

 

By:

 

 

Title:

 

20

--------------------------------------------------------------------------------


 

 

ML CLO XV PILGRIM AMERICA (CAYMAN) LTD.

 

By:  Pilgrim Investments, Inc., as its Investment Manager

 

 

 

 

 

By

 

 

Title:

 

 

 

ML CLO XX PILGRIM AMERICA (CAYMAN) LTD.

 

By:  Pilgrim Investments, Inc., as its Investment Manager

 

 

 

 

 

By

 

 

Title:

 

 

 

MORGAN STANLEY SENIOR FUNDING INC.

 

 

 

 

 

By

 

 

Title:

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By

 

 

Title:

 

 

 

NORTH AMERICAN SENIOR FLOATING RATE FUND

 

By:  CypressTree Investment Management Company, Inc., as Portfolio Manager

 

 

 

 

 

By

 

 

Title:

 

21

--------------------------------------------------------------------------------


 

 

OAK MOUNTAIN LIMITED

 

By:  Alliance Capital Management L.P.,

 

as Investment Manager

 

By:  Alliance Capital Management Corporation,

 

as General Partner

 

 

 

 

 

By

 

 

Title:

 

 

 

OLYMPIC FUNDING TRUST, SERIES 1999-1

 

 

 

 

 

By

 

 

Title:

 

 

 

OPPENHEIMER SENIOR FLOATING RATE FUND

 

 

 

 

 

By:

 

 

Title:

 

 

 

OXFORD STRATEGIC INCOME FUND

 

 

 

 

 

By

 

 

Title:

 

 

 

PACIFICA PARTNERS I, L.P.

 

By: Imperial Credit Asset Management As its
Investment Manager

 

 

 

 

 

By:

 

 

Title:

 

 

 

PILGRIM AMERICA HIGH INCOME
INVESTMENTS LTD.

 

By:  Pilgrim Investments, Inc. as its Investment Manager

 

 

 

 

 

By

 

 

Title:

 

22

--------------------------------------------------------------------------------


 

 

PILGRIM CLO 1999-1 LTD.

 

By:  Pilgrim Investments, Inc. as its Investment Manager

 

 

 

 

 

By

 

 

Title:

 

 

 

ROYAL BANK OF CANADA

 

 

 

By

 

 

Title:

 

 

 

ROYALTON COMPANY

 

By:  Pacific Investment Management Company, as
its Investment Advisor

 

 

 

 

 

By

 

 

Title:

 

 

 

SEQUILES PILGRIM I, LTD.

 

By:  Pilgrim Investments, Inc., As its Investment Manager

 

 

 

 

 

By

 

 

Title:

 

 

 

THE PROVIDENT BANK

 

 

 

 

 

By

 

 

Title:

 

 

 

THE SUMITOMO BANK, LIMITED

 

 

 

 

 

By

 

 

Title:

 

23

--------------------------------------------------------------------------------


 

 

SUMMIT BANK

 

 

 

 

 

By

 

 

Title:

 

 

 

SUNTRUST BANK

 

 

 

 

 

By

 

 

Title:

 

 

 

TORONTO DOMINION (NEW YORK), INC.

 

 

 

 

 

By

 

 

Title:

 

 

 

TRIGON HEALTHCARE INC. (Acct  674)

 

By Pacific Investment Management Company, as its Investment Advisor, acting
through The Bank of New York in the Nominee Name of Hare & Co.

 

 

 

 

 

By

 

 

Title:

 

 

 

VAN KAMPEN CLO I, LIMITED

 

By: Van Kampen Management Inc., as Collateral Manager

 

 

 

 

 

By

 

 

Title:

 

 

 

VAN KAMPEN CLO II, LIMITED

 

By: Van Kampen Management Inc., as Collateral Manager

 

 

 

 

 

By

 

 

Title:

 

24

--------------------------------------------------------------------------------


 

 

VAN KAMPEN SENIOR FLOATING RATE FUND

 

 

 

 

 

By

 

 

Title:

 

 

 

VAN KAMPEN SENIOR INCOME TRUST

 

 

 

 

 

By

 

 

Title:

 

 

 

WINGED FOOT FUNDING TRUST

 

 

 

 

 

By

 

 

25

--------------------------------------------------------------------------------


 

 

MAPLEWOOD (CAYMEN) LIMITED,

 

as Assignee

 

By: Massachusetts Mutual Life Insurance
Company, as Investment Advisor

 

 

 

 

 

By

 

 

Title:

 

 

 

MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY,

 

as Assignee

 

 

 

 

 

By

 

 

Title:

 

 

 

SIMSBURY CLO, LIMITED,

 

as Assignee

 

By: Massachusetts Mutual Life Insurance
Company, as Collateral Manager

 

 

 

 

 

By

 

 

Title:

 

 

 

CITIBANK N.A.

 

 

 

 

 

By

 

 

Title:

 

 

 

EATON VANCE SENIOR INCOME TRUST

 

 

 

 

 

By

 

 

Title:

 

 

 

FIVE FINANCE CORP

 

 

 

 

 

By

 

 

Title:

 

26

--------------------------------------------------------------------------------


 

 

EATON VANCE INSTITUTIONAL

 

SENIOR LOAN

 

 

 

 

 

By

 

 

Title:

 

27

--------------------------------------------------------------------------------


 

CONSENT

 

Each of the undersigned, as (i) Grantor under the Non-Shared Collateral Security
Agreement dated as of November 9, 1999 (the “Non-Shared Collateral Security
Agreement”) in favor of the Citicorp USA, Inc., as Administrative Agent (the
“Administrative Agent”), for its benefit and the benefit of the Lenders parties
to the Credit Agreement referred to in the foregoing Letter Amendment and
Waiver, and/or (ii) Grantor under the Shared Collateral Security Agreement (the
“Shared Collateral Security Agreement”, and together with the Non-Shared
Collateral Security Agreement, the “Security Agreements”) in favor of Wilmington
Trust Company and John M. Beeson, as Collateral Trustees, for their benefit and
the benefit of the Secured Holders referred to therein, and (iii) Guarantor
under the IXCS Subsidiary Guaranty dated as of November 9, 1999 (the “IXCS
Subsidiary Guaranty”) in favor of the Secured Parties referred to therein,
and/or (iv) Guarantor under the CBI Subsidiary Guaranty dated as of November 9,
1999 (the “CBI Subsidiary Guaranty”, and together with the IXCS Subsidiary
Guaranty, the “Guarantees”) in favor of the Secured Parties referred to therein,
hereby consents to such Letter Amendment and Waiver and hereby confirms and
agrees that (a) notwithstanding the effectiveness of such Letter Amendment and
Waiver, each Security Agreement and Guarantee to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, and (b) the Security Agreements to which such Grantor
is a party and all of the Collateral described therein do, and shall continue
to, secure the payment of all of the Secured Obligations (in each case, as
defined therein.)

 

 

BROADWING INC. (f/k/a CINCINNATI BELL INC.)

 

 

 

 

 

By

 

 

Title:

 

 

 

BROADWING COMMUNICATIONS SERVICES INC. (f/k/a IXC COMMUNICATIONS SERVICES, INC.)

 

 

 

 

 

By

 

 

Title:

 

28

--------------------------------------------------------------------------------


 

 

BROADWING COMMUNICATIONS INC. (f/k/a IXC COMMUNICATIONS, INC.)

 

 

 

 

 

By

 

 

Title:

 

 

 

CINCINNATI BELL SUPPLY COMPANY

 

CINCINNATI BELL DIRECTORY INC.

 

CINCINNATI BELL NETWORK SOLUTIONS INC.

 

ENTERPRISEWISE IT CONSULTING LLC

 

ZOOMTOWN.COM INC.

 

 

 

 

 

By

 

 

Title:

 

 

 

CINCINNATI BELL LONG DISTANCE INC.

 

 

 

 

 

By

 

 

Title

 

 

 

CTI LONG LINES INC.

 

 

 

 

 

By

 

 

Title:

 

 

 

CINCINNATI BELL WIRELESS COMPANY

 

 

 

 

 

By

 

 

Title:

 

29

--------------------------------------------------------------------------------


 

 

CINCINNATI BELL HOLDINGS INC.

 

 

 

 

 

By

 

 

Title:

 

 

 

ATLANTIC STATES MICROWAVE TRANSMISSION COMPANY

 

CENTRAL STATES MICROWAVE TRANSMISSION COMPANY

 

DELAWARE CAPITAL PROVISIONING, INC.

 

DPNET, INC.

 

EASTERN TELECOM OF WASHINGTON, D.C., INC.

 

BROADWING TELECOMMUNICATIONS INC. (f/k/a ECLIPSE TELECOMMUNICATIONS, INC.)

 

IXC BUSINESS SERVICES, LLC

 

IXC COMMUNICATIONS SERVICES OF VIRGINIA, INC.

 

IXC INTERNATIONAL, INC.

 

IXC INTERNET SERVICES, INC.

 

IXC LEASING, LLC

 

NETWORK ADVANCES SERVICES, INC.

 

RIO GRANDE TRANSMISSION, INC.

 

TELCOM ENGINEERING, INC.

 

TELECOM ONE, INC.

 

THE DATA PLACE, INC.

 

TOWER COMMUNICATION SYSTEMS CORP.

 

WEST TEXAS MICROWAVE COMPANY

 

WESTERN STATES MICROWAVE TRANSMISSION COMPANY

 

 

 

 

 

By

 

 

Title:

 

30

--------------------------------------------------------------------------------


 

 

NETWORK EVOLUTIONS, INCORPORATED

 

 

 

 

 

By

 

 

Title:

 

31

--------------------------------------------------------------------------------